Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In pg.9, the Applicant argues in regards to the rejection under U.S.C. 101, 
In connection with the 2019 Revised Subject Matter Eligibility Guidance published on January 7, 2019 (“2019 PEG”), in Step 2A Prong One, the claims must be evaluated to determine whether they recite a judicial exception. The Office Action alleges that the claims recite “the abstract idea of configuring a product comprising a plurality of components and plurality of sub-components” and then alleges that the “judicial exception is not integrated into a practical application because every step can be performed in the human mind or with a pencil and paper as shown below.” See 12/17/20 Office Action, p. 2. From these statements, it is not clear in the Office Action which of the enumerated groupings of abstract ideas the claims allegedly recite per Step 2A Prong One. It is assumed that the Office Action is alleging that the claims fall under the “mental processes” grouping, but clarification is respectfully requested. OID-2008-275-01

	In response, the Examiner maintains the rejection as shown in the previous office action. The statement “the judicial exemption is not integrated into a practical application because every step can be performed in the human mind or with a pencil and paper” is the definition of mental process abstract ideas. (See MPEP 2106.04(a)(2)(III). It is the mental processes category which these claims are being considered under.
	In pg.10, the Applicant argues in regards to the rejection under U.S.C. 101, 
Regardless, Applicant respectfully disagrees with this grouping. First, in order to justify the grouping of the claims as “mental processes”, the Office Action states that “It is important to note that the specification defines components and sub-components as ‘Groups of relate [sic] variables’ (See instant specification, paragraph 0006).” See 12/17/20 Office Action, p. 2. Instead, as is clear from the present specification, the components and sub-components are the portions of the product that are being configured. Specifically, the present specification discloses that “a dynamic constraint solver can be used by a product configurator to configure a computer system card cage that includes multiple ports for accepting pluggable device cards.” See specification at U [0024], “Each port can be coupled to one or more sub-components (i.e., the cards).” Id. Therefore, in this embodiment the computer card cage is the “component” and each pluggable device card is a “sub-component”. If another type of product is being configured, such as an automobile, the component may be the automobile chassis and a sub-component may be a wheel to be attached to the chassis. In any event, 

	In response, the Examiner maintains the rejection as shown in the previous office action. The Applicant claims that the components/sub-components are the portions of the product being configured. However, the specification has no support for working with actual physical components. Applicant cites and quotes paragraph 0024 (and for references sake, this is found in paragraph 0023 of the instant specification). The Applicant attempts to view single sentences of the paragraph in a vacuum. The cited sentence is part of a paragraph which begins with the phrase: “A ‘resource’ can be any variable that can be aggregated to form a sum” and ends with: “The configurator must maintain a resource sum constraint that the sum of all card power requirements is less than or equal to 5 watts.” This makes clear that the cited paragraph is not assembling or otherwise working with physical components such as cards or the cage the cards are made up of. It is an abstract idea which manipulates variables representing these components to move within the bounds of a “resource sum constraint” which the paragraph makes clear is nothing more than a number contained within a variable. Simply because the values represent materials which can be hardware in the real world does not make the abstract idea itself include these pieces of hardware. At no time does the specification or claims assemble, create, or otherwise interact with the actual physical components. It merely represents the values and the only hardware or other activity is either generic off the shelf components as discussed in the rejection or extra-solution activity such as receiving information. Therefore the rejection is maintained as shown in the previous office action. 
	In pg.10-11, the Applicant argues in regards to the rejection under U.S.C. 101, 

	
	In response, the Examiner maintains the rejection as shown in the previous office action. As disclosed in the rejection, the limitations of the claims amount to no more than keeping track of an undefined number of variables representing hardware that is never interacted with or used by the system. The use of variables and constraints represents no more than abstract ideas which can be kept with a pencil and paper. The “port” disclosed by Applicant is defined in the specification as yet another variable (see Instant specification, paragraph 0017). The addition of additional variables is not enough to move the claims beyond an abstract idea which can be performed in the human mind or with a pen and paper. Therefore the rejection is maintained as shown in the previous office action. 
	In pg.11, the Applicant argues in regards to the 101 rejection, 
Even if the claims are considered to recite a judicial exception, under Step 2A Prong Two, the claims are allowable because the judicial exception is integrated into a practical application (i.e., a product configurator). For example, the present claims are similar to the claims at issue in two PTAB decisions that have been designated as informative and include claims that were held subject matter eligible: Ex Parte Fautz (U.S. Patent App. No. 14/326,661) and Ex Parte Olson (U.S. Patent App. No. 11/715,923).

	In response, the Examiner maintains the rejection as shown in the previous office action. The Product configurator, as shown above, is no more than a set of variables and constraints. All 
	In pg.12, the Applicant argues in regards to the rejection under U.S.C. 101, 
Similarly, the claims are directed to a product configurator and solve technical problems of prior art product configurators. Specifically, at least as recited in claim 1, embodiments perform the functionality of “dynamically generating a new subcomponent coupled to the first port by assigning a second value to a second variable of the first port to instantiate a new sub-component without user interaction and before another interaction by the user.” This dynamic generation by the computer, without user input, more efficiently generates the product configuration as a user does not have an opportunity to make a selection that is not possible based on the current domain. Similarly, the automatic selection further reduces the domain, which allows a computer to run faster and more efficiently as the larger the domain the more a computer must examine each node to solve the product configuration problem.
One of ordinary skill in the art would realize that a reduced domain increases the speed of a computer when configuring a product, as disclosed in the specification: “The reduction of the resource variable's domain on an existing problem, the addition of a new problem, or the reduction of the port's cardinality domain, may reduce the domain of the resource sum and may also cause the cardinality of the port to be revised and new problems to be generated.” Id. at f [0042], As disclosed, “solver 16 creates resource sum constraints, and can efficiently reason over the constraints.” Id. at f [0025] (emphasis added). As is well known in the art, and as disclosed in the present specification, the reduction in the domain (i.e., “space savings”) increases performance of the product configurator. Id. at f [0006].

	In response the Examiner maintains the rejection as shown in the previous office action. The improvement of an abstract idea is not something which can be used to overcome the abstract idea itself. Being able to more efficiently assign values to a variable is more examples of an abstract idea. Further, allowing an abstract idea to be more efficient is not an improvement to 
	In pg.13, the Applicant argues in regards to the rejection under U.S.C. 101, 
In distinguishing over Ex Parte Fautz and Ex Parte Olson, the Office Action alleges that “the cases cited by Applicant have specific uses” and in contrast the “instant case . . . has no specific practical application beyond configuring a ‘product’ which the specification never further defines.” See 12/17/20 Office Action, p. 10. This is not understood. A product configurator, just like an MRI and a catheter navigator, is a functional device, sold by many companies, that enables a product to be configured. To the extent that a “product” needs to be defined, the specification provides an example, where the “product” is a computer having a computer cage with multiple computer cards. See specification at f [0024], Other examples provided include a hard disk controller and flash memory. Id. at f [0005]. However, the “product” can be any type of system that is component-based, thus requiring configurating. Id. at f [0005].
	
	In response, the Examiner maintains the rejection as shown in the previous office action. As discussed above, the “product configurator” is a set of variables and constraints. An MRI machine is a particular type of technology used to take images from a human body. A catheter navigator is used in the real world to aid in the navigation of catheters. The product configurator produces nothing in the real world nor does it control or otherwise interact with any real world objects. The computer cage and computer cards are never part of or used by the system. They are simply represented with variables and constraints within the abstract idea. The “product configurator” is not analogous to these two cases as it is no more than variables and constraints, and therefore the rejection is maintained as shown in the previous office action. 

/BEN M RIFKIN/Primary Examiner, Art Unit 2198